Citation Nr: 0803808	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  02-08 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected paroxysmal atrial tachycardia, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected chronic left knee pain with history of left 
medial collateral ligament strain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

Procedural history

The veteran served on active duty in the United States Army 
from April 1989 to August 1994.

In September 1994, the veteran filed a claim for entitlement 
to service connection for a heart condition.  In a February 
1995 rating decision, the RO granted service connection for 
paroxysmal atrial tachycardia; a 10 percent disability rating 
was assigned.  Also in the February 1995 rating decision, the 
RO granted service connection for chronic left knee pain with 
history of left  medial collateral ligament strain; a 
noncompensable (zero percent) disability rating was assigned.

In January 2001, the veteran filed claims for entitlement to 
increased disability ratings for his service-connected heart 
and left knee conditions.  These claims were denied in the 
above-mentioned February 2002 rating decision.  The veteran 
filed a notice of disagreement in regards to the February 
2002 rating decision.  He requested review by a decision 
review officer (DRO).  The DRO conducted a 
de novo review of the claims and confirmed the RO's findings 
in a July 2002 statement of the case (SOC).  The appeal was 
perfected with the submission of the veteran's substantive 
appeal later that month.

This case was remanded by the Board in December 2005 for 
additional evidentiary development.  This was accomplished, 
and in August 2007 the VA Appeals Management Center (AMC) 
issued a supplemental statement of the case (SSOC) which 
continued to deny the veteran's claim for entitlement to an 
increased rating for the service-connected heart condition 
and increased the veteran's service-connected left knee 
disability to 10 percent disabling.  The veteran's 
representative has indicated continued dissatisfaction with 
the 10 percent rating assigned to his service-connected left 
knee disability.  See the November 2007 Informal Hearing 
Presentation, page 2; see also AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].  

The veteran's claims folder has been returned to the Board 
for further appellate proceedings.

This appeal is REMANDED to the RO via the AMC.

Issues not on appeal

In a March 2004 rating decision, the RO denied entitlement to 
an increased disability rating for service-connected migraine 
headaches and entitlement to service connection for flash 
residuals, phosphorous burns and an elbow condition.  The 
March 2004 rating decision also found that new and material 
evidence had been submitted which was sufficient to reopen 
the veteran's previously-denied claim of entitlement to 
service connection for residuals of cold weather injury.  
To the Board's knowledge, the veteran has not disagreed with 
that decision, and it is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Issues for referral

In an Informal Hearing Presentation submitted in October 
2005, the veteran's representative asked that "the veteran 
be scheduled for an examination  . . . to determine if he has 
a psychiatric condition, and to provide an opinion as to the 
relationship, if any, to the service-connected heart 
disability, and/or his service in the Persian Gulf War."  
See the October 2005 Informal Hearing Presentation, 
page 3.  The issue of the veteran's entitlement to service 
connection for a psychiatric condition has not yet been 
addressed by the RO, and it is referred to the RO for 
appropriate action. 

The veteran's representative also stated in the October 2005 
Informal Hearing Presentation as follows: "Request that each 
examiner be asked to render an opinion as to the 
relationship, if any, of the veteran's sleep disorder to his 
service-connected heart disability and any psychiatric 
disability diagnosed."  See the October 2005 Informal 
Hearing Presentation, pages 3-4.  The RO previously denied 
the issue of entitlement to service connection for a chronic 
sleep disorder in the February 2002 rating action subject to 
the instant appeal.  However, the veteran did not submit a 
timely appeal as to the sleep disorder claim, and the 
decision as to that issue became final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  
The veteran's representative therefore appears to be 
attempting to reopen the veteran's previously denied claim of 
entitlement to service connection for a chronic sleep 
disorder.  This issue is also referred to the RO for 
appropriate action.  

Finally, the veteran's representative, citing to 38 C.F.R. § 
3.155 and 38 C.F.R. § 3.157, recently noted that the veteran 
reported recent left shoulder surgery as well as burning and 
tingling around the left shoulder and both arms during his 
August 2006 VA examination, and that the examination report 
"should have been accepted as an informal claim."  See the 
November 2007 Informal Hearing Presentation, page 2.  It 
appears the veteran's representative is raising a claim of 
entitlement to a compensable disability rating for a service-
connected left shoulder condition.  This, too is referred to 
the agency of original jurisdiction.


REMAND

The Board regrets remanding this case a second time; however, 
such is necessary for proper evidentiary development of the 
veteran's claims.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Because the AMC failed to comply 
with the Board's remand instructions, the case must be 
remanded so that additional development and readjudication 
can be accomplished.

Specifically, the Board's December 19, 2005 remand requested 
that private treatment records from St. Joseph Mercy Hospital 
and St. Lukes Hospital be obtained and associated with the 
claims folder, as the veteran submitted signed release forms 
for these facilities in December 2002.  Review of the claims 
folder indicates these records have yet to be obtained.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request all 
treatment records from St. Joseph 
Mercy Hospital and St. Lukes 
Hospital pertaining to the veteran 
dated from January 2000 for 
association with the record.  Any 
such records so obtained should be 
associated with the veteran's VA 
claims folder.  Efforts to obtain 
these records should be 
memorialized in the veteran's VA 
claims folder.  

2.  If it is warranted by the 
state of the record, and after 
undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claims 
of entitlement to increased 
disability ratings for service-
connected paroxysmal atrial 
tachycardia and chronic left knee 
pain with history of left medial 
collateral ligament strain.  
If the benefits sought on appeal 
remain denied, in whole or in 
part, VBA should provide the 
veteran and his representative 
with a SSOC and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

